Case 4:20-cv-00957-SDJ Document 115 Filed 05/03/21 Page 1 of 3 PageID #: 2118
                                                     5HYLVHG
                      81,7('67$7(6',675,&7&2857
                       ($67(51',675,&72)7(;$6              By Nakisha Love at 10:34 am, May 03, 2021
                            BBBBBBBBBB',9,6,21
                            Sherman
                   $33/,&$7,2172$33($5352+$&9,&(



                                                                        4:20-cv-00957-SDJ
7KLVDSSOLFDWLRQLVEHLQJPDGHIRUWKHIROORZLQJ&DVHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  The State of Texas, et al. v. Google, LLC
6W\OH3DUWLHVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                 State of Montana, Plaintiff
 $SSOLFDQWLVUHSUHVHQWLQJWKHIROORZLQJSDUW\LHVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
$SSOLFDQWZDVDGPLWWHGWRSUDFWLFHLQBBBBBBBBBBNew York       VWDWH RQBBBBBBBBBBBBBBBBBBBBB
                                                                            08/07/1995                 GDWH 
 $SSOLFDQWLVLQJRRGVWDQGLQJDQGLVRWKHUZLVHHOLJLEOHWRSUDFWLFHODZEHIRUHWKLVFRXUW
 $SSOLFDQWLVQRWFXUUHQWO\VXVSHQGHGRUGLVEDUUHGLQDQ\RWKHUFRXUW
 $SSOLFDQW KDGDQDSSOLFDWLRQIRUDGPLVVLRQWRSUDFWLFHEHIRUHDQRWKHUFRXUWGHQLHG
                   has has not                                                                                    SOHDVH
FLUFOHDSSURSULDWHODQJXDJH ,IVRJLYHFRPSOHWHLQIRUPDWLRQRQDVHSDUDWHSDJH
 $SSOLFDQW  has has   HYHUKDGWKHSULYLOHJHWRSUDFWLFHEHIRUHDQRWKHUFRXUWVXVSHQGHG
                                  not                                                                      SOHDVHFLUFOH 
,IVRJLYHFRPSOHWHLQIRUPDWLRQRQDVHSDUDWHSDJH
 $SSOLFDQW has    EHHQGLVFLSOLQHGE\DFRXUWRU%DU$VVRFLDWLRQRUFRPPLWWHHWKHUHRIWKDWZRXOG
                             has not
UHIOHFWXQIDYRUDEO\XSRQDSSOLFDQW¶VFRQGXFWFRPSHWHQF\RUILWQHVVDVDPHPEHURIWKH%DU SOHDVH
FLUFOH ,IVRJLYHFRPSOHWHLQIRUPDWLRQRQDVHSDUDWHSDJH
 'HVFULEHLQGHWDLORQDVHSDUDWHSDJHDQ\FKDUJHVDUUHVWVRUFRQYLFWLRQVIRUFULPLQDORIIHQVH V ILOHG
DJDLQVW\RX2PLWPLQRUWUDIILFRIIHQVHVDQGPLVGHPHDQRURIIHQVHVFRPPLWWHGSULRUWRDJH (See Page 3)
 7KHUHDUHQRSHQGLQJJULHYDQFHVRUFULPLQDOPDWWHUVSHQGLQJDJDLQVWWKHDSSOLFDQW
 $SSOLFDQWKDVEHHQDGPLWWHGWRSUDFWLFHLQWKHIROORZLQJFRXUWV
 See Attachment A.
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
 $SSOLFDQWKDVUHDGDQGZLOOFRPSO\ZLWKWKH/RFDO5XOHVRIWKH(DVWHUQ'LVWULFWRI7H[DVLQFOXGLQJ
5XOH$7WKH³6WDQGDUGVRI3UDFWLFHWREH2EVHUYHGE\$WWRUQH\V´
 $SSOLFDQWXQGHUVWDQGVWKDWKHVKHLVEHLQJDGPLWWHGIRUWKHOLPLWHGSXUSRVHRIDSSHDULQJLQWKHFDVH
VSHFLILHGDERYHRQO\
$SSOLFDWLRQ2DWK
             David H. Thompson
         ,BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBGRVROHPQO\VZHDU             RUDIILUP WKDWWKH
DERYHLQIRUPDWLRQLVWUXHWKDW,ZLOOGLVFKDUJHWKHGXWLHVRIDWWRUQH\DQGFRXQVHORURIWKLVFRXUWIDLWKIXOO\
WKDW,ZLOOGHPHDQP\VHOIXSULJKWO\XQGHUWKHODZDQGWKHKLJKHVWHWKLFVRIRXUSURIHVVLRQDQGWKDW,ZLOO
VXSSRUWDQGGHIHQGWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHV

      05/03/2021
'DWHBBBBBBBBBBBBBBB                                    /s/David H. Thompson
                                            6LJQDWXUHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB V6LJQDWXUH




                     Application Continued on Page 2
         Case 4:20-cv-00957-SDJ Document 115 Filed 05/03/21 Page 2 of 3 PageID #: 2119
                               81,7('67$7(6',675,&7&2857
                                ($67(51',675,&72)7(;$6
                                  $33/,&$7,2172$33($5352+$&9,&( &RQWLQXHG


                                                                        David H. Thompson
                                                   1DPH SOHDVHSULQW BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                       2701365 / New York
                                                   %DU1XPEHU6WDWHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                   )LUP1DPH        Cooper & Kirk, PLLC
                                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                         1523 New Hampshire Avenue, NW
                                                   $GGUHVV32%R[BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                    Washington, DC 20036
                                                   &LW\6WDWH=LSBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                   (202) 220-9659
                                                   7HOHSKRQHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                            (202) 220-9601
                                                   )D[BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                     dthompson@cooperkirk.com
                                                   (PDLO$GGUHVVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                ktroilo@cooperkirk.com
                                                   6HFRQGDU\(0DLO$GGUHVVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


                                                                  5/3/21
         7KLVDSSOLFDWLRQKDVEHHQDSSURYHGIRUWKHFRXUWRQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




                                                                       'DYLG$2 7RROH&OHUN
                                                                       86'LVWULFW&RXUW(DVWHUQ'LVWULFWRI7H[DV



                                                                       %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                       'HSXW\&OHUN




Application Instructions
Complete page 1 and 2 of this Application and Email to phv@txed.uscourts.gov for approval. Once
approved, the clerk will email to you your new Login and    Password so that you will be able to
electronically file your application and pay the $100 fee on    line. If you already have a login and
password, you will still need to wait for approval email    from the clerk before filing your                  Email Application
electronic application.    For Complete Instructions please visit the website
http://www.txed.uscourts.gov/
 Case 4:20-cv-00957-SDJ Document 115 Filed 05/03/21 Page 3 of 3 PageID #: 2120




                                           ATTACHMENT A

                           BAR                                    DATE OF      BAR NUMBER
                                                                 ADMISSION
District of Columbia                                              04/01/1996     450503

U.S. District Court for:
                                       District of Columbia       02/02/1998     450503
                                       District of Colorado       02/17/2015      N/A

U.S. Court of Appeals:
                                                 First Circuit    12/12/2017     1182387
                                              Second Circuit      04/14/2014       N/A
                                               Third Circuit      02/03/2004       N/A
                                              Fourth Circuit      09/25/2002       N/A
                                                Fifth Circuit     02/26/2009       N/A
                                                Sixth Circuit     08/24/2007       N/A
                                             Seventh Circuit      04/06/2012       N/A
                                              Eighth Circuit      03/29/2017       N/A
                                               Ninth Circuit      02/10/1997       N/A
                                               Tenth Circuit      08/07/2014       N/A
                                            Eleventh Circuit      08/30/2012       N/A
                                             Federal Circuit      11/14/2000       N/A
                               District of Columbia Circuit       01/17/2006      50420

U.S. Court of Federal Claims                                      12/20/1996      N/A

United States Supreme Court                                       11/16/1998      N/A
